Case 0:18-mc-62966-CMA Document 12 Entered on FLSD Docket 01/28/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                  CASE NO. 18-62966-mc-62966-ALTONAGA/SELTZER

  WESTGATE RESORTS, LTD., a Florida
  limited partnership,b y and through the
  general partner, WESTGATE RESORTS,
  INC., et al.,

                Petitioners,

  vs.

  JAMES KLOHN, DANIEL STERN,
  SUMMER WILLIAMS, and JESSICA
  MOST, individuals,

             Respondents.
  ________________________________/

                                           ORDER

         THIS CAUSE has come before the Court upon Petitioners’ Motion to Compel

  Compliance with Subpoenas and Overrule Privilege and Confidentiality Objections [ECF

  No. 1]. The District Court judge referred the matter to the undersigned “to take all

  necessary and proper action as required by law” [ECF No. 4].

         Petitioners Westgate Resorts, Ltd. and Westgate Resorts, Inc. (collectively

  “Westgate” or “Petitioners”), have sued a California lawyer, Mitchell Reed Sussman and

  his law firm Mitchell Reed Sussman & Associates (collectively “Sussman”) alleging tortious

  interference with contractual and business relationships. The case, Westgate Resorts,

  Ltd., et al. v. Mitchell Reed Sussman and Mitchell Reed Sussman & Associates, Case No.

  17-CV-01467-RBD-DCI, is pending in the United States District Court for the Middle District

  of Florida (the “Underlying Litigation”). The subpoenas at issue in this Motion were issued

  from the Middle District and are directed to Respondents James Klohn (“Klohn”), Daniel
Case 0:18-mc-62966-CMA Document 12 Entered on FLSD Docket 01/28/2019 Page 2 of 6



  Stern (“Stern”), Summer Williams (“Williams”), and Jessica Most (“Most”) (collectively,

  “Respondents”) .

         Westgate is a developer and manager of timeshare resorts throughout the United

  States. Sussman is alleged to have solicited timeshare owners who wished to sell their

  interests and assisted them to execute allegedly quitclaim deeds, which purportedly

  transferred their timeshare interests to a straw owner or back to the developer – without

  the developer’s knowledge or consent.        Respondents are four Florida lawyers who

  allegedly were hired by Sussman to prepare the quitclaim deeds.

         According to Petitioners, Sussman has not produced any discovery in the

  Underlying Litigation, including the allegedly fraudulent deeds. As a result, Petitioners

  subpoenaed Respondents, who are the Florida lawyers who allegedly were retained by

  Sussman to prepare quitclaim deeds for properties located in Florida. The subpoenas

  directed Respondents to produce records relating to the work performed by them on behalf

  of Sussman [ECF No. 1-15]. According to Petitioner’s Motion, Respondents have asserted

  claims of privilege and confidentiality objections and have refused to testify or produce the

  requested documents. Petitioners ask this Court to overrule Respondents’ objections and

  compel Respondents to produce all evidence responsive to the subpoenas.

         Respondents all reside in the Southern District of Florida and are all attorneys

  admitted to the Florida Bar. After Plaintiff filed Certificates of Service that the Motion had

  been served on each of the Respondents, the Court sua sponte ordered Respondents to

  file, by January 24, 2019, a Notice of Consent to transfer this Motion to the Middle District

  of Florida or a memorandum explaining why exceptional circumstances warranting the

  transfer of this motion do not exist [ECF No. 9]. Klohn and Stern each filed a Notice of

                                                2
Case 0:18-mc-62966-CMA Document 12 Entered on FLSD Docket 01/28/2019 Page 3 of 6



  Consent [ECF No. 11] [ECF No. 12] granting consent to transfer this Motion and the

  enforcement of the subpoenas to the Middle District of Florida. Williams and Most did not

  submit either a Consent or a memorandum in opposition to the transfer.

         Pursuant to Rule 45(d)(2)(B)(1), the court for the district where compliance is

  required has jurisdiction to enforce a subpoena. The court may, however, order a transfer1

  of a subpoena-related motion to the issuing court “if the person subject to the subpoena

  consents or if the court finds exceptional circumstances.” Fed. R. Civ. P. 45(f). Rule 45(f)

  does not define “exceptional circumstances,” but courts have identified the importance of

  avoiding inconsistent rulings where the issuing court has already ruled on the issue(s)

  presented in the motion or the likelihood of the same issue(s) arising in many other districts

  as considerations that may give rise to a finding of exceptional circumstances. Inter-

  American Dev. Bank, 2016 WL 5786982, at *2 (citations omitted). “When considering if

  exceptional circumstances are present, the Court must account for the ‘complexity,

  procedural posture, duration of pendancy, and the nature of the issues pending before, or

  already resolved by, the issuing court in the underlying litigation.’” Google, Inc. v. Digital

  Citizens Alliance, 2015 WL 4930979, at *2 (D.D.C. Jul. 31, 2015) (quoting Judicial Watch,

  Inc. v. Valle Del Sol, Inc., 307 F.R.D. 30, 34 (D.D.C. 2014)).

         Transfer is proper when the issues raised by the subpoenas involve a “nuanced

  legal analysis based on a full understanding of the [u]nderlying [a]ction.” Fed. Home Loan



         1
           The transfer of a subpoena enforcement motion to the issuing court pursuant to
  Rule 45(f) falls “within the gambit of non-dispositive matters properly determined by a
  magistrate judge.” Inter-American Dev. Bank v. Venti S.A., 2016 WL 5786982, at *3 n.2
  (S.D. Fla. Oct. 4, 2016) (quoting Miller Const. Equip. Sales, Inc. v. Clark Equip. Co., 2016
  WL 447717, at *6 (S.D. Ga. Feb. 3, 2016)).

                                                3
Case 0:18-mc-62966-CMA Document 12 Entered on FLSD Docket 01/28/2019 Page 4 of 6



  Mortg. Corp. v. Deloitte & Touche LLP, 2015 WL 3413540, at *3 (D.D.C. May 25, 2015).

  A relevancy determination does not present an exceptional circumstance, id., but

  exceptional circumstances do exist where the issuing court more fully understands “any

  implications the resolution of the motion will have on the underlying litigation.” Wultz v.

  Bank of China, 304 F.R.D. 38, 46 (D.D.C. 2014). “In addition, the Court should consider

  whether requiring the local nonparty to litigate subpoena-related motions in the issuing

  court would present an undue burden or cost.” The Dispatch Printing Co. v. Zuckerman,

  2016 WL 335753, at *2 (S.D. Fla. Jan. 27, 2016) (quoting Judicial Watch, 307 F.R.D. at

  34).

         The Court has reviewed the Motion and exhibits, as well as the docket in the

  Underlying Litigation, and concludes that exceptional circumstances exist to transfer

  Petitioner’s Motion to Compel to the Middle District of Florida. First, the court in the Middle

  District has already addressed, and overruled, Sussman’s privilege objections regarding

  the documents responsive to the subpoenas that are before this court [DE 1-3]. In fact,

  there is a pending Motion for Sanctions relating to the non-production of these documents

  in the Middle District of Florida [DE 1-23]. Additionally, the discovery period in the

  Underlying Litigation has closed, or is set to close in the near future. The Court, therefore,

  concludes that the court in the Middle District is more familiar with the issues raised in the

  present Motion to Compel, that resolution in the Middle District would avoid the risk of

  inconsistent results, and that the Middle District court is in the best position to coordinate

  the resolution of the issues raised in this Motion with the needs of its calendar and the trial

  schedule.



                                                4
Case 0:18-mc-62966-CMA Document 12 Entered on FLSD Docket 01/28/2019 Page 5 of 6



         Additionally, this Court finds that the needs of the case and the exceptional

  circumstances raised by the Motion outweigh any burdens or inconveniences to the

  nonparty witnesses.     Here, two Respondents (Klohn and Stern) have affirmatively

  consented to the transfer of this Motion to the Middle District. The two remaining

  Respondents (Williams and Most) were given the opportunity to provide the Court with

  notice of their consent or their objection to transferring the matter, yet they failed to

  respond. Thus, the undersigned finds that Respondents Williams and Most have waived

  any claims of burden or inconvenience that may arise as a result of transferring this Motion

  and the enforcement of the subpoenas to the Middle District of Florida. Accordingly, it is

  hereby

         ORDERED AND ADJUDGED that the Clerk of the Court is directed to transfer

  Petitioners’ Motion to Compel Compliance with Subpoenas and Overrule Privilege and

  Confidentiality Objections [DE 1] to the United States District Court for the Middle District

  of Florida and to CLOSE this matter.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 28th day of

  January 2019.




  Copies furnished to counsel of record via CM/ECF
  and by U.S. Mail to:

  James Klohn, Esq.
  941 SE Central Pkwy Ste 3
  Stuart, FL 34994-3904

  (Cont’d on next page)


                                               5
Case 0:18-mc-62966-CMA Document 12 Entered on FLSD Docket 01/28/2019 Page 6 of 6



  Summer Williams, Esq.
  Cole, Scott & Kissane
  9150 S Dadeland Blvd # 1400
  Miami, FL 33156

  Daniel Stern, Esq.
  6050 Toscana Dr. Apt. 313
  Davie, FL 33314-3485

  Jessica Most, Esq.
  The Most Law Firm
  14280 S. Military Trail, Unit 7793
  Delray Beach, FL 33482-5081




                                       6
